Citation Nr: 0930303	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran, through his representative, withdrew his request 
for a Travel Board hearing in March 2009.  See 38 C.F.R. 
§ 20.704(e) (2008).

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
stomach disability is decided herein, while the issue of 
service connection for a gastrointestinal disorder claimed as 
a stomach disability is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1970 rating decision, the 
originating agency denied a claim for service connection for 
a stomach disability.

2.  The evidence received since the April 1970 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a stomach disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that new and material evidence has been received to reopen 
the claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 
38 C.F.R. § 3.159 (2008).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Service connection for a stomach disability was denied by the 
RO in an April 1970 rating decision.  The RO explained that 
service connection had been denied because the Veteran was 
treated for stomach trouble only once during service and 
there was no evidence of continuity of symptoms or treatment 
for stomach trouble since service.  The Veteran was notified 
of the decision by letter mailed in May 1970.  He did not 
initiate an appeal, and the decision became final.

The RO based its determination on the pertinent evidence then 
of record, which consisted of service treatment records and a 
March 1970 VA examination report.  The service treatment 
records included the report of the entry examination showing 
that the Veteran complained of frequent indigestion and a 
single entry dated in March 1964 showing that the Veteran had 
complained of "stomach trouble" and was prescribed 
medication.  The 1970 VA examination report noted the 
Veteran's complaint of stomach "trouble off and on since 
1964" and stated that a gastrointestinal series performed 
six months ago was normal.  The report also reflected that a 
new gastrointestinal series revealed no demonstrable 
pathology of the alimentary tract as far as the splenic 
colon.  The examiner diagnosed psychophysiologic 
gastrointestinal reaction. 

The pertinent evidence received since the April 1970 rating 
decision includes private treatment records dated from 1976 
to 2003.  These records reflect several gastrointestinal 
diagnoses, including hiatal hernia, gastroesophageal reflux 
disease (GERD), irritable bowel syndrome (IBS), gastritis, 
and Barrett's esophagus.  Treatment records dated in July 
1976 note the Veteran's complaint of a history of stomach 
problems and reflect diagnoses of abdominal pain, 
pyloroplasm, and anxiety.  A September 1989 record notes the 
Veteran's complaint of epigastric and upper abdominal pain 
for approximately 15 years.  A July 2003 record reflects the 
Veteran's report that his IBS had existed since service.

The pertinent evidence received since April 1970 also 
includes written statements from the Veteran, his spouse, and 
his children.  In these statements, the Veteran and his 
family members describe a long history of stomach symptoms 
dating to service.  In a January 2004 statement, the Veteran 
wrote that his stomach condition worsened during service.  He 
also wrote that he had been treated for his stomach problems 
immediately after his discharge but that all treatment 
records prior to 1976 had been destroyed.  In the February 
2005 substantive appeal, the Veteran wrote that he has 
experienced stomach problems since he joined the military.  
He stated that during service he regularly obtained over-the-
counter stomach medications from the dispensary but that this 
self-medication was not documented.

The Veteran's January 2004 and February 2005 statements, 
which are presumed to be credible for the purpose of this 
analysis, are new because they suggest that he experienced 
chronic stomach (or gastrointestinal) problems during and 
immediately after service.  These facts were not established 
by the evidence previously of record.  Moreover, the Board 
finds that these statements are sufficient to establish a 
reasonable possibility of substantiating the claim.  
Specifically, when read in conjunction with the private 
treatment records showing a history of treatment for 
gastrointestinal problems since 1976,  these statements 
suggest the possibility of one or more gastrointestinal 
disability(ies)  may be related to his in-service complaint 
of "stomach trouble."  Accordingly, new and material 
evidence has been presented to reopen the claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a stomach 
disability is granted.


REMAND

The Board notes that the record indicates the Veteran had 
gastrointestinal symptoms prior to his entrance onto active 
duty.  The Veteran indicated he had a history of frequent 
indigestion in a contemporaneous report of medical 
examination.  The reviewing physician noted that the Veteran 
reported experiencing "occasional postprandial indigestion 
with gas pressure sensation in [his] chest" and that he had 
seen a physician regarding those symptoms for the first time 
the previous day.  A pre-induction report of medical 
examination, prepared in July 1963, reflects no notation of 
any stomach condition and examination of the gastrointestinal 
system was reported to be normal.  

As noted, the Veteran contends that service connection is 
warranted for a "stomach" disability because it is related 
to service.  He has submitted medical records reflecting a 
variety of disorders involving various parts of the 
gastrointestinal tract, to include GERD, IBS, Barrett's 
esophagitis and hiatal hernia.  Service treatment records 
confirm that he complained of "stomach trouble" in March 
1964, and the post-service medical evidence shows that he has 
had a stomach disability since at least July 1976.  In 
addition, the Veteran has reported that he experienced 
stomach-related symptoms during and since service.  The 
Veteran is competent to report such symptoms and their date 
of onset.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
In light of the foregoing, the Board finds that he should be 
afforded a VA examination so that a medical nexus opinion may 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  It is necessary in this regard that the examiner 
provide the current diagnoses of gastrointestinal disorders 
and offer an opinion as to whether any is linked to the 
complaints and findings documented in the service treatment 
records.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present gastrointestinal disability.  A 
complete history of gastrointestinal 
problems, and treatment therefor, 
should be elicited from the Veteran.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect 
to each of the following questions:

a.  Is at least as likely as not 
(50 percent probability or better) 
that any currently present 
gastrointestinal or stomach 
disorder was present in service

b.  With respect to any current 
stomach disorder which the 
examiner believes was not present 
during active service, is it at 
least as likely as not that the 
disorder is etiologically related 
to the Veteran's active service, 
to include his in-service 
complaint of "stomach trouble?"

The rationale for each opinion 
expressed must be provided.

2.  The RO also should undertake any 
other development it determines to be 
warranted, to include ensuring that all 
treatment records, both VA and private, 
are up-to-date.

3.  Then, the RO should adjudicate the 
reopened claim for service connection 
for a gastrointestinal disorder, 
claimed as a "stomach" disability on a 
de novo basis.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


